          Case 1:20-cv-01232-CL     Document 32   Filed 04/21/21   Page 1 of 2



Richard B. Thierolf, Jr., OS8#763565
JACOBSON THIEROLF & DICKEY, P.C.
Two N. Oakdale Avenue
Medford, OR 9750 l
Tel.: (541) 773-2727
rthierolf@jtdlegal.com

Matthew Rowan, OS3#104927
COLLINS ROW AN LLP
219 S. Holly Street
Medford, OR 97501
Tel.: (541) 773-3606
mrowan@collinsrowan.com

Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                   MEDFORD DIVISION

JUAN ANTHONY SANCHO, an individual,                 Case No: 1:20-cv-01232-CL

               Plaintiff,
                                                    SUMMONS IN A CIVIL ACTION -
                                                     MELISSA DICOSTANZO
               vs.

JACKSON COUNTY, OREGON, AN
OREGON GOVERNMENTAL ENTITY; AND
IN THEIR INDIVIDUAL AND OFFICIAL
CAPACITIES AS DEPUTIES EMPLOYED
BY THE JACKSON COUNTY OREGON
SHERIFF'S DEPARTMENT: BRADY
BJORKLUND, DAMIEN BUCKMAN,
JEFFREY CARPENTER, STEPHEN
DAFfRON, DA YID DALTON, MELISSA
DICOSTANZO, TROY HAMILTON,
MICHAEL HAMMOND, CYNTHIA
MALLARI, TAWNYA SELLERS, DENNIS
STEIGER, AND DANIELLE THUR.NBAUER

               Defendants.

\\\

\\\



SUMMONS IN A CIVIL ACTION - MELISSA DICOSTANZO - 1
          Case 1:20-cv-01232-CL         Document 32       Filed 04/21/21     Page 2 of 2



TO:            MELISSA DICOSTANZO
               C/O JACKSON COUNTY COUNSEL
               10 S. OAKDALE AVENUE, ROOM 214
               MEDFORD, OR 97501


       A lawsuit has been filed against you.
               Within 21 days after service of this summons on you (not counting the day you
received it) - or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. l2(a)(2) or (3)-you must serve on
the plaintiff an answer to the attached amended complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or
plaintifPs attorney, whose name and address are:
                               RICHARD B. THIEROLF, JR.
                               JACOBSON THIEROLF & DICKEY, P.C.
                               TWO N. OAKDALE AVENUE
                               MEDFORD, OR 97501

       If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the cou1t.




Dated: _ _Y.__-~_,_:_\
                    JJ-'--- -
                                                                               lerk




SUMMONS IN A CIVIL ACTION - MELISSA DICOSTANZO - 2
